Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China (CN) on 2017-11-14.  It is noted, however, that applicant has not filed a certified copy of the CN2017111244003 application as required by 37 CFR 1.55.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Nakagawa (US 2020/0278673).
Regarding claim 1, Nakagawa teaches an aerial vehicle control method, comprising: receiving, by a first device, a control instruction from a second device; (see Nakagawa at [0065] which discloses that second piloting terminal 50 transmits operation instructions for flight vehicle 10 to server apparatus 20 (step S29).  Remote control unit 207 of server apparatus 20 transfers operation instructions for flight vehicle 10 that were received from second piloting terminal 50 to flight vehicle 10, thus performing remote control of flight vehicle 10 (steps S30 and S31).  Such instructions are transmitted to flight vehicle 10 via first piloting terminal 30 (step S32).  Examiner maps one of the operation instructions to control instruction.  Examiner maps the second piloting terminal to the second device.  Examiner maps the first piloting terminal and/or server apparatus and/or remote control unit of server apparatus to the first device.)
determining, by the first device, whether the second device has permission to send the control instruction; and if yes, sending, by the first device, the control instruction to an aerial vehicle to control the aerial vehicle to perform an operation corresponding to the control instruction (see Nakagawa at [0050] which discloses that in a case of a determination that second piloting terminal 50 is to pilot flight vehicle 10, remote control unit 207 uses first communication unit 204 to notify first piloting terminal 30 that flight vehicle 10 is to be piloted by second piloting terminal 50, and upon receiving permission in response to the notification, transfers instructions for flight vehicle 10 received from second piloting terminal 50 to flight vehicle.  Alternatively, Nakagawa at [0065] further discloses that such instructions are transmitted to flight vehicle 10 via first piloting terminal 30 (step S32), and flight vehicle 10 flies in accordance with such instructions.  Examiner notes that the instruction(s) may be sent from the second piloting terminal to the flight vehicle via the first piloting terminal which corresponds to sending, by the first device, the control instruction to an aerial vehicle to perform an operation corresponding to the control instruction.)
Independent claim 8 recites a device that is configured to perform the steps recited in method claim 1.  The cited portions of Nakagawa used in the rejection of claim 1 teach the limitations recited in the device of claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 1 above.
Independent claim 15 recites a device comprising a processor and a computer readable storage medium that is configured to perform the steps recited in method claim 1.  The cited portions of Nakagawa used in the rejection of claim 1 teach the limitations recited in the device of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 2, Nakagawa teaches the method according to claim 1, wherein before the receiving, by a first device, a control instruction from a second device, the method further comprises: receiving, by the first device, a control request of the second device, the control request being used for requesting to control the aerial vehicle; (see Nakagawa at [0064] which discloses that the remote control unit 207 notifies the first piloting terminal that flight vehicle 10 is to be operated by second piloting terminal 50 and that when this notification is output to first piloting terminal 30, and the pilot performs an operation signifying permission for the notification, the first piloting terminal 30 transmits permission for the notification.  Examiner maps the notification (which requires permission) to the recited control request.)
and assigning, by the first device to the second device according to the control request, permission to control the aerial vehicle (see Nakagawa at [0064] which discloses that control unit 207 notifies second piloting terminal 50 that the main pilot is to be changed from first piloting terminal 30 to second piloting terminal 50; furthermore, see Nakagawa at [0065] which discloses that the piloting assister receives the aforementioned notification, and pilots flight vehicle 10 by operating second piloting terminal 50.)  
Regarding claim 3, Nakagawa teaches the method according to claim 1, wherein before the receiving, by a first device, a control instruction from a second device, the method further comprises: assigning, by the first device to at least one device connected to the first device, permission to control the aerial vehicle (see Nakagawa at [0064] which discloses that the pilot signifies permission by performing an operation and that the first piloting terminal 30 transmits permission for the notification.  Nakagawa at [0064] further discloses that the remote control unit 207 notifies second piloting terminal 50 that the main pilot is to be changed from first piloting terminal 30 to second piloting terminal 50.)
Regarding claim 4, Nakagawa teaches the method according to claim 3, further comprising: sending, by the first device, information about the assigned permission to a corresponding device (see Nakagawa at [0064] which discloses that when the notification is output to the first piloting terminal 30, the first piloting terminal 30 transmits permission for the notification to server apparatus 20.  Examiner maps the server apparatus to a corresponding device.)
Regarding claim 5, Nakagawa teaches the method according to claim 1, wherein the determining, by the first device, whether the second device has permission to send the control instruction comprises: determining, by the first device, a control function corresponding to the control instruction; determining, by the first device, whether the second device has permission corresponding to the control function; and if yes, determining, by the first device, that the second device has the permission to send the control instruction (see Nakagawa at [0072] which discloses that in a case where there are two second piloting terminals 50 (i.e., in a case where there are two piloting assisters), assume that one second piloting terminal 50 is a terminal for assisting the piloting of flight vehicle 10 by the pilot, and that the other second piloting terminal 50 is a terminal for assisting image capturing performed by the pilot with use of flight vehicle 10.  In this case, the piloting assisters can each perform operations for image capturing or flight of flight vehicle 10 in accordance with their own assistance objectives by using their second piloting terminals 50 while viewing corresponding images.  Examiner maps either assisting the piloting of flight vehicle or assisting image capturing to a control function corresponding to the control instruction.)
Regarding claim 6, Nakagawa teaches the method according to claim 1, wherein the determining, by the first device, whether the second device has permission to send the control instruction comprises: determining, by the first device, a time at which the second device sends the control instruction; determining, by the first device, whether the sending time meets permission possessed by the second device; and if yes, determining, by the first device, that the second device has the permission to send the control instruction (see Nakagawa at [0061-0067] which discloses conditions whether first piloting terminal 30 or second piloting terminal 50 is to be the main pilot of flight vehicle 10, based on the information that first communication unit 204 received from first piloting terminal 30; see Nakagawa at [0070] which discloses flight environment which includes, for example, wind-related information and weather-related information and how the first piloting terminal 30 acquires information for specifying such conditions by measurement on its own or from a predetermined measurement apparatus, and transmits the acquired information to server apparatus 20, where a determination unit 206 of server apparatus 20 specifies the difficulty level of the flight of flight vehicle 10 based on such flight environment conditions.  Nakagawa at [0070] discloses that such weather-related information may be used to determine whether to use the main pilot or the piloting assister.  Examiner notes that the time(s) in which flight environment conditions are such that it is advantageous for the piloting assister to be the main pilot corresponds to the time(s) at which the second device sends the control instruction and that these time(s) meet the permission possessed by the second device.)
Regarding claim 7, Nakagawa teaches the method according to claim 1, wherein the determining, by the first device, whether the second device has permission to send the control instruction comprises: obtaining, by the first device, position information of the second device; determining, by the first device, whether the position information of the second device meets permission possessed by the second device; and if yes, determining, by the first device, that the second device has the permission to send the control instruction (see Nakagawa at [0061-0067] which discloses conditions whether first piloting terminal 30 or second piloting terminal 50 is to be the main pilot of flight vehicle 10, based on the information that first communication unit 204 received from first piloting terminal 30; see Nakagawa at [0063] which discloses that for example, the higher the altitude of flight vehicle 10 is, and the smaller the battery amount of flight vehicle 10 is, or the closer the distance between flight vehicle 10 and the work object is, that is to say the higher the match with predetermined conditions deemed to result in difficult piloting of flight vehicle 10 is, then the higher determination unit 206 determines the difficulty level of the piloting of flight vehicle 10 to be.  In this way, based on information that first communication unit 204 received from first piloting terminal 30, determination unit 206 specifies the piloting experience level of the pilot and the difficulty level of the piloting performed by the pilot, determines that the pilot is to be the main pilot if the piloting experience level of the pilot is greater than or equal to the piloting difficulty level, and determines that the piloting assister is to be the main pilot if the piloting experience level of the pilot is less than the piloting difficulty level.  Examiner notes that the higher the altitude of the flight vehicle and/or the closer the distance between the flight vehicle and the work object is, corresponds to position information of the first device or second device relative to the flight vehicle.  Examiner notes that the piloting assister, having a higher level of pilot experience may pilot the flight vehicle when the position of the flight vehicle corresponds to a high altitude of flight, for example, and that this corresponds to when the position information of the second device meets the permission possessed by the second device.
Claims 9-14 are directed toward a device that performs the steps recited in methods of claims 2-7.  Therefore, claims 9-14 are rejected under the same rationale used in the rejections of claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661